Citation Nr: 0600066	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-26 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether the March 26, 1962, RO decision which reduced the 
assigned disability evaluation from 20 to 0 percent for the 
residuals of a lumbar laminectomy, contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from August 1953 to 
September 1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision which denied the benefits 
sought on appeal. 


FINDINGS OF FACT

1.  The disability rating for the residuals of a lumbar 
laminectomy was reduced by the RO in a March 1962 decision on 
the basis that medical evidence showed significant 
improvement of the back disability, i.e., the nonproduction 
of symptoms and manifestations by the back disorder.  

2.  The RO's March 1962 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.


CONCLUSIONS OF LAW

1.  The March 1962 RO's decision that reduced the veteran's 
back disability evaluation from 20 to 0 percent is final.  38 
U.S.C. § 4005(b) (1958); 38 C.F.R. §§ 3.104 (1956, Supp. 
1962); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

2.  The March 1962 rating decision which reduced the 
veteran's back disability evaluation from 20 to 0 percent was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C. 4005); 38 C.F.R. § 3.105 
(1956, Supp. 1962).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the veteran's release from active duty in 1956, the 
veteran submitted a claim for benefits to his local RO.  
Specifically, he claimed that while in service, he suffered 
from an injury to his back.  The veteran received treatment 
for the injury but the condition deteriorated, and 
subsequently the veteran underwent a laminectomy to repair a 
herniated disc.  

Following the submission of his application for benefits, the 
veteran underwent a VA medical examination of his back.  The 
examination occurred in March 1957.  Prior to the exam, the 
veteran complained of pain extending from the right gluteus 
to the right leg.  The physical examination of the back found 
muscle spasms, restriction of motion, and hypesthesia.  Range 
of motion measurements were obtained.  The results were 
forwarded to the RO, which, in turn, concluded that service 
connection should be awarded.  Hence, the RO issued a 
decision in April 1957 that granted service connection for 
the postoperative residuals, lumbar herniated intervertebral 
disc.  A 20 percent rating was assigned, effective September 
5, 1956.

Approximately five years later, in March 1962, the veteran 
was again seen by a VA doctor for the purpose of obtaining 
medical evidence with respect to the severity of his service-
connected back disability.  After examining the veteran, the 
doctor wrote the following:

A well built white male of 26 years who 
had a lumbar laminectomy about five years 
ago.  There is no limitation of motion of 
the spine, nor of any of the joints of 
the extremities.  There are no masses, 
swellings, atrophies or paralyses.  The 
reflexes are normal.  Bragards test is 
negative.  He says he is very much better 
since surgery.  

Based on those results, the RO determined that the veteran's 
rating disability should be reduced from 20 to 0 percent.  
The RO noted that the "negative findings warrant[ed] the 
reduction."  The RO noted its findings in a rating decision, 
dated March 26, 1962.  Per the claims folder, the RO notified 
the veteran of the decision to reduce the disability 
evaluation in a letter also dated March 26, 1962.  It also 
invited him to send in evidence tending to show that the 
reduction should not be made.  It was noted that if no such 
additional evidence was received within 60 days it would be 
necessary to reduce the award.  The letter was sent to the 
address of record at the time.  There is no indication from 
the claims folder that the letter was undelivered.  That is, 
the claims folder does not show that the letter was returned 
as being "undeliverable".  The record indicates that the RO 
did not have contact with the veteran until November 1991 
when the veteran submitted a claim for benefits.  In other 
words, after the RO reduced the veteran's disability 
evaluation to zero percent, the veteran did not contact the 
RO for twenty-nine years.

In March 2001, the veteran, through his accredited 
representative, submitted a letter that claimed that the RO 
had committed CUE when it issued its March 26, 1962, rating 
decision.  Specifically, the representative claimed that CUE 
was committed when (1) the RO reduced the rating based on one 
examination; (2) that the examination was less full and 
complete than the examination on which payment was 
authorized; and (3) that the RO violate due process when it 
did not inform the veteran of its decision to reduce the 
disability evaluation.  

The RO has found that there was no CUE in the March 1962 
decision and has informed the veteran as such.  The veteran 
has since appealed to the Board for review.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does 
not affect matters on appeal when the issue is limited to 
statutory interpretation).  Consequently, the provisions of 
the VCAA, as well as VA's implementing regulations, will not 
be addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statements of 
the case and various notice letters have notified the veteran 
of the type of evidence needed to substantiate his claim 
involving CUE.  

Under 38 C.F.R. § 3.105(a) (2005), CUE requiring revision of 
a prior final rating action exists only where it appears 
"undoubtedly" that "[e]ither the correct facts as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); also, Glynn v Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); see, 
Crippen v Brown, 9 Vet. App. 412, 421 (1996) (the Court 
recognized in Russell, Glynn, and Mason that a viable claim 
of CUE must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).  

To claim CUE on the basis that previous adjudications had 
improperly weighted and evaluated the evidence can never rise 
to the stringent definition of CUE.  Also, broad allegations 
of failure to follow regulations or any other non-specific 
claim of error does not classify as CUE.  See Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises CUE, there must be some degree 
of specificity as to what the alleged error is and, that if 
true, would be CUE on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.  Id., Scott v. Brown, 7 Vet. App. 184, 
191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighted or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a CUE was made, and reverse 
the prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).

As a threshold matter, the veteran must make his claim of CUE 
with some degree of specificity.  Fugo v. Brown, 6 Vet. App. 
40 (1993).  "It is the kind of error of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable 
error."  Id.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in March 1962, to 
which the veteran was notified by letter, is final since it 
was not appealed and is accepted as correct in the absence of 
CUE.  

The veteran basically argues that because the original 
examination was not very detailed, the resulting diagnosis 
was flawed.  He expresses disagreement with how the VA 
physician, and then the RO, evaluated the facts before it.  
In accordance with Russell v. Principi, 3 Vet. App. 310 
(1992), Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. 
Brown, 6 Vet. App. 40 (1993), the Board finds that no valid 
claim of error as to this claim has been raised, and the 
claim is denied.

To further illustrate the point, the Court, in Caffrey v. 
Brown, 6 Vet. App. 377, at 383 and 384 (1994), stated the 
following:
 
. . . We have held that "[a] 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and law that existed at the time 
of the prior . . . decision."  Russell 
v. Principi, 3 Vet. App. 310, 314 (1992) 
(en banc).  Thus, a claim of CUE is based 
upon an assertion that there was an 
incorrect application of the law or fact 
as it existed at the time of the disputed 
adjudication.  Id.  Since an analysis of 
whether CUE has been committed may only 
proceed on the record, id, evidence that 
was not part of the record at the time of 
the prior determination may not form the 
basis of a finding that there was an act 
of clear and unmistakable error.
 
While it is true that an incomplete record, or one lacking in 
detail, may ultimately lead to an incorrect determination, it 
cannot be said that an incomplete record is also an incorrect 
record.  If the facts contained in the record are correct, it 
is not erroneous, although not embodying all of the relevant 
facts.  Rather, an incomplete record is just that- 
incomplete.  It allows for further development of facts and 
law to advance the veteran's claim.  "New or recently 
developed facts or changes in the law subsequent to the 
original adjudication may provide grounds for reopening a 
case or for a de novo review but they do not provide a basis 
for revising a finally decided case."  Id. at 313.  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  This is true even 
in the present case where the cause of the record's 
incompleteness is the VA's breach of the duty to assist the 
veteran in providing a thorough and accurate medical 
examination.  In short, the VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
As unjust as this finding may appear, it is dictated by the 
law by which the Board is bound.  

The veteran has also asserted that the RO violated 38 C.F.R. 
§ 3.344 (1961) because it based its decision to reduce on one 
examination - the VA examination of March 1962.  	The 
regulatory requirements for reducing a disability rating that 
has continued at the same level for five years or more are 
more stringent than the general requirements for periodically 
increasing or decreasing a disability rating.  See 38 C.F.R. 
§ 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). By regulation, the VARO must apply the following 
provisions when reducing a disability rating:

(1)  the [VARO] must review "the entire 
record of examinations and the medical-
industrial history . . . to ascertain 
whether the recent examination is full 
and complete"; 

(2)  "[e]xaminations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction":  

(3)  "[r]atings on account of disease 
subject to temporary and episodic 
improvement . . . , will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has 
been demonstrated"; and 

(4)  "[a]lthough material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".  

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).  (The regulatory language in section 
3.344(a) has not changed since its adoption in February 1961 
- well before the RO determined that a reduction was in 
order.)  The Court has consistently held that where an RO 
reduces a veteran's disability rating without following the 
applicable VA regulations, the reduction is void ab initio.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak 
v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 596 (1991).

In 1962, the veteran's disability had been rated as 20 
percent disabling since 1956 - over five and one half years.  
Therefore, the appellant's disability rating at that time 
should not have been reduced unless the requirements under 
section 38 C.F.R. § 3.344(a) (1961) were complied with.  
Specifically, he has argued that the reduction should not 
have been based on only medical examination.  In this matter, 
the doctor in March 1962 concluded that the veteran had full 
range of motion of the lower back.  The veteran stated that 
his back had much improved and was not causing him problems.  
Muscle tenderness and muscle spasms were not found upon 
inspection.  Neurological symptoms were not found upon 
examination, and unlike the previous examination which noted 
neurological findings extending into the extremities, this 
examination was negative for said findings.  

Despite the veteran's assertions that the disability should 
not have been reduced based on only one medical examination, 
the evidence of record warranted the conclusion that 
sustained improvement has been demonstrated.  Given the clear 
evidence of sustained improvement, more than one examination 
was not required.  Specifically, the doctor found that the 
veteran was basically not suffering from any type of 
limitations as a result of the laminectomy.  This conclusion 
was supported by the veteran who reported that he was "very 
much better since surgery".  The veteran did not claim that 
he had missed work as a result of the back disability; he did 
not contend that the back produced symptoms and 
manifestations that bothered or incapacitated him like he had 
claimed when he was originally examined in 1957; he did not 
suggest or insinuate that he was received treatment for his 
back; and, he was silent as to any recent symptoms and 
manifestations produced by the back disorder.  In any event, 
the Board notes that the veteran's service-connected back 
disability is not the type of condition subject to temporary 
improvement.  Therefore, the restriction contained in those 
regulations regarding reducing ratings based on only one 
examination is not applicable to this disability.  

Although the veteran has now claimed that he did receive 
treatment for his back in the early 1960s, none of those 
records have been presented confirming this assertion.  More 
importantly, there is nothing in the record that would 
indicate, suggest, or insinuate that the veteran informed the 
VA examiner that he was receiving said claimed treatment.  
Without this knowledge, and without submission by the veteran 
of the records of treatment, the RO did not have any type of 
duty to obtain the reported records of treatment.  In any 
event, any breach in the duty to assist does not constitute 
CUE.

Based on the Board's review of the record, medical evidence 
that the condition had not undergone sustained improvement 
did not exist in the veteran's claims file in 1962.  
Therefore, the RO's determination that the veteran had 
experienced significant improvement was not arbitrary, 
capricious, or not in accordance with the law in effect at 
that time.  

With respect to the veteran's final contention - that he 
never received any correspondence telling him that the VA was 
reducing his disability evaluation.  As reported earlier, a 
review of the claims file reflects a March 1962 letter from 
the RO to the veteran notifying him of the March 1962 rating 
decision.  The notice was sent to the veteran's then current 
address of record.

Notwithstanding the veteran's and his accredited 
representative's assertions, the Board points out that there 
is a "presumption of regularity" under which it is presumed 
that government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992).  While Ashley dealt with regularity 
of procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied this presumption of 
regularity to procedures at the RO.  In this case, no clear 
evidence to the contrary has been presented to rebut the 
presumption of regularity.  For example, the claims file does 
not reflect that the United States Postal Service returned 
the notice letter as undeliverable.  As such, the Board 
presumes that the March 1962 notice letter regarding the RO's 
rating decision was sent to the veteran, at his then current 
address of record, and was received by him.

Under the circumstances, the Board must conclude that the 
record presents no basis for finding that CUE was committed 
by the RO through the issuance of a decision dated March 26, 
1962.  




ORDER

The March 26, 1962, RO decision, which reduced the assigned 
disability evaluation from 20 to 0 percent for the residuals 
of a lumbar laminectomy, did not contain CUE, and the 
veteran's claim is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


